DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 5/25/2021 has been entered, claims 5 and 8 are cancelled and thus claims 1-4, 6-7 and 9-20 are currently pending in this application. 
The amendment to the title overcomes the previous title objection, therefore the title objection is hereby withdrawn.
 The amendment to claims 1 and 20 overcomes the previous claim objection, therefore the claim objections are hereby withdrawn.
Allowable Subject Matter
Claims 1-4, 6-7 and 9-20 are allowed.
 	The following is an examiner’s statement of reasons for allowance: the prior arts of record taken alone or in combination neither anticipates nor renders obvious
 	A light emitting display apparatus wherein “the selective wavelength absorbing member includes a long wavelength absorption dye for absorbing light of the long wavelength and wherein the selective wavelength absorbing member is positioned between the wavelength conversion layer positioned in the red pixel area and the overcoat layer” in combination with “the wavelength conversion layer including the at least one color filter” as recited in claims 1, 11 and 17..

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291.  The examiner can normally be reached on M-F; 9am - 5pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/NDUKA E OJEH/Primary Examiner, Art Unit 2892